OPINION Burke, J. This claim arises out of an incident that occurred on July 31, 1989. Regina Gill, sister of the deceased victim, Elijah Harris, seeks compensation pursuant to the provisions of the Crime Victims Compensation Act, hereafter referred to as the Act. Ill. Rev. Stat. 1987, ch. 70, par. 71 et seq. This Court has carefully considered the application for benefits submitted on January 22, 1990, on the form prescribed by the Attorney General, and an investigatory report of the Attorney General of Illinois which substantiates matters set forth in the application. Based upon these documents and other evidence submitted to the Court, the Court finds: 1. That on July 31, 1989, the Claimant’s deceased brother, Elijah Harris, age 51, was the victim of a violent crime as defined in section 72(c) of the Act, to wit: first degree murder. Ill. Rev. Stat. 1987, ch. 38, par. 9 — 1. 2. That the crime occurred in Chicago, Illinois, and all of the eligibility requirements of section 76.1 of the Act have been met. 3. That the Claimant seeks compensation for funeral and burial expenses. 4. That the Claimant incurred funeral and burial expenses in the amount of $9,403.00 all of which have been paid. Pursuant to section 72(h) of the Act, funeral and burial expenses are compensable to a maximum amount of $3,000.00. 5. That on March 7, 1990 this Court awarded the Claimant $50,000.00, which sum has been paid, in In re Application of Gill, No. 90-CC-1626, which award is a deduction under section 80.1 of the Act. 6. That the Claimant does not qualify for the benefits sought due to said deduction. It is hereby ordered that this claim be, and hereby is denied.